DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the arguments filed on 1/24/2022. Claims 1 through 20 are presently pending and are presented for examination. 	

Response to Amendments
Applicant’s amendments, see page 9 of 12, filed 1/24/2022, with respect to 35 U.S.C. § 112(b) rejections have been considered and are persuasive.  The 35 U.S.C. § 112(b) rejections of claims 6 and 17 are withdrawn.
Previously the claims appeared to reference the preceding vehicle as being a certain distance away from something, according to the inclusion of “further” which resulted in the 35 U.S.C. § 112(b) rejections.  With the amended language, it is apparent that the Applicant’s use of “further” was intending to elaborate more on the qualities that the preceding vehicle comprise of, and was a simple misunderstanding due to the polysemous qualities of the word.  

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. The Applicant has argued that Kim does disclose “…modifying the distance…” in response to “…determining that the distance…is smaller than a distance threshold…” and believes that Kim merely discloses a warning in response to a distance being less than a preset distance, however the Examiner respectfully disagrees.  While previously the claim language stated "…executing a proactive vehicle control operation on the ego vehicle to modify the distance..." the newly amended claim states "…modifying the distance…" which is a distinction, yet is still disclosed in the Kim reference.  Similar to the argument previously presented by the Examiner, Kim discloses measuring a distance (x) between an ego vehicle and a preceding vehicle (see at least col 27 line 66-col 28 line 3 and Fig 12A) which is then processed to provide a warning if the measured distance is less than a preset distance, such as a threshold measurement, to prevent a collision between vehicles (see at least col 27 lines 56-59 and col 28 lines 4-11).  Additionally, and pertaining more to the amended limitation of Applicant’s claim 1, autonomous control may also be performed using the aforementioned steps and Fig 12A-12B (see at least col 29 lines 13-22).    
The Applicant also argues that Kim does not disclose a control that is "...responsive to determining that the distance...is smaller than a distance threshold" to modify the distance between vehicles, however the Examiner respectfully disagrees.  In addition to the controls provided above, Kim discloses the alignment of vehicle locations on a map for use in autonomous control.  Once the relative locations between vehicles are aligned, the accuracy of autonomous driving control is improved, thus distance thresholds and tolerances may be more closely monitored (see at least col 26 line 53 - col 27 line 13).
A detailed rejection follows below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 12-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US-10133280; hereinafter Kim; already of record) in view of Yang et al. (US-2019/0130762; hereinafter Yang; already of record).
Regarding claim 1, Kim discloses a method for an ego vehicle (see at least Abstract), comprising: 
modifying an operation of a communication unit of the ego vehicle to receive a Vehicle-to-Everything (V2X) message that includes … data of a transmitter of the V2X message (see Kim at least col 20, lines 7-14 & 40-46 where the V2X module receives data including location information); 
measuring a distance between the ego vehicle and a preceding vehicle ahead of the ego vehicle (see Kim at least col 27 line 66 – col 28 line 3 and Fig 12A); 
responsive to determining that the distance between the ego vehicle and the preceding vehicle is smaller than a distance threshold (see Kim at least col 27 lines 56-59 and col 28 lines 4-11 where a control is initiated in response to an actual distance becoming less than a monitored preset distance), modifying the distance between the ego vehicle and the preceding vehicle to be equal to or greater than the distance threshold (see Kim at least col 30 lines 31-38, col 31 lines 51-55, and col 29 lines 13-22 where a warning message sent via V2X communication provokes an ego vehicle to reduce speed, thereby changing the distance between vehicles to satisfy the predetermined distance threshold.  Similarly, if operating in autonomous mode, the processor reduces the speed of the ego vehicle if there is risk of collision with another vehicle.  When reducing the vehicle’s speed, one of ordinary skill in the art would recognize that the autonomous controller would not execute this task indefinitely, but until another value is reached, such as when the distance is greater than or equal to the preset value); and 
…
However, Kim does not explicitly disclose the following:
...identification data of a transmitter of the V2X message...
determining that the preceding vehicle is the transmitter based on a determination that a position difference between an estimated position of the preceding vehicle and a measured position of the transmitter satisfies a position-deviation threshold, wherein the position-deviation threshold is based on a measurement error.
Yang, in the same field of endeavor, teaches the following:
...identification data of a transmitter of the V2X message (see at least [0036] where a verification packet received from another vehicle in a V2X message is compared to information in a vehicle profile database)...
determining that the preceding vehicle is the transmitter based on a determination that a position difference between an estimated position of the preceding vehicle and a measured position of the transmitter satisfies a position-deviation threshold, wherein the position-deviation threshold is based on a measurement error (see at least [0075], Fig 10, [0096]-[0097], and Fig 14 which details the confirmation of a vehicle’s actual position based on a deviation between an estimated position and its reported position falling within a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ego vehicle of Kim with the capability of determining a transmitter’s location as taught by Yang for the benefit of verifying a vehicle’s claimed identity. Requesting identification within a V2X message allows for a user’s computing system to monitor data transfer and reliability, thereby strengthening a trust in vehicle communications. Additionally, for the sake of verifying the claimed identity by way of matching its location to an estimated location, Yang refers to a position threshold used to allow for distance deviations as being the upper-bound limit, an important factor to consider when location in a vehicle can change drastically due to time delays for processing information (see at least [0036], [0043]).
Regarding claim 4, Kim in view of Yang teach the method of claim 1.  Kim additionally discloses responsive to determining that the preceding vehicle is the transmitter, modifying an operation of one or more of an inter-vehicle distance management module and an Advanced Driver Assistance System (ADAS system) of the ego vehicle to avoid a collision with the preceding vehicle (see at least column 23, lines 39-42 where vehicle control is autonomously managed to process information received through the communication unit. The sensing unit includes a collision sensor (see column 15, lines 31-34) that relays information to vehicle control device which performs an Advanced Driver Assistance System function, thereby reducing collisions (see column 17, lines 32-40)).
Regarding claim 5, Kim in view of Yang teach the method of claim 4.  Kim additionally discloses the inter-vehicle distance management module of the ego vehicle includes an adaptive cruise control system of the ego vehicle (see at least column 26, lines 57-62).
Regarding claim 6, Kim in view of Yang teach the method of claim 1, wherein determining that the preceding vehicle is the transmitter is further based on determining that there is no following vehicle behind the transmitter (see Yang at least [0069] and Fig 7 where the actual location 712 of another vehicle is not within a detectable range 710, the location is estimated 714 to be further away, thus verifying that the source vehicle’s location is not where it had claimed to be).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle control device of Kim with the location determination method as taught by Yang for the benefit of verifying the location of a source vehicle to prevent data manipulation in V2X communications (see Yang at least [0026]).
Regarding claim 7, Kim in view of Yang teach the method of claim 1, wherein determining that the preceding vehicle is the transmitter further comprises: 
responsive to determining that the position difference satisfies the position-deviation threshold, determining a first estimated distance between the ego vehicle and the preceding vehicle and a second estimated distance between the transmitter and a following vehicle that is behind the transmitter (see Yang at least [0092]-[0093] and Fig 13); 
determining whether a distance difference between the first estimated distance and the second estimated distance satisfies a distance-deviation threshold (see Yang at least [0092]-[0093] and Fig 13); and 
responsive to determining that the distance difference satisfies the distance-deviation threshold, determining that the preceding vehicle is the transmitter (see Yang at least [0097]-[0098] and [0025] which explain the logic for determining a detected vehicle and further classifying the vehicle as being “valid” or “invalid”, which corresponds to whether the actual value and detected value are a match).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle control device of Kim with the method of validating communicated data of Yang for the benefit of determining if a suspected vehicle is the actual transmitter of a communications to prevent data manipulation attacks from unauthorized entities which would compromise the safety of an autonomously controlled vehicle (see Yang, at least [0026]-[0030]).
Regarding claim 8, Kim in view of Yang teach the method of claim 7, wherein:   
the estimated position of the preceding vehicle is determined based on a measured position of the ego vehicle (see Kim at least column 19, lines 52-54) and a relative position between the ego vehicle and the preceding vehicle measured by one or more ranging sensors of the ego vehicle (see Kim at least column 21, lines 49-52 and column 22, lines 20-40); 
the first estimated distance between the ego vehicle and the preceding vehicle is a relative distance between the ego vehicle and the preceding vehicle measured by the one or more ranging sensors of the ego vehicle (see Kim at least column 22, lines 20-40); and 
the second estimated distance between the transmitter and the following vehicle is a relative distance between the transmitter and the following vehicle that is measured by one or more ranging sensors of the transmitter and retrieved from the identification data (see Yang at least [0092]-[0093] where location information from a source vehicle and surrounding vehicles are used to calculate relative distances. Here, “the transmitter” can be interpreted as the source vehicle, and “the following vehicle” can be interpreted as any of the surrounding vehicles). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control device of Kim with the method of validating communicated data of Yang, for the benefit of determining if a suspected vehicle is the actual transmitter of a communications. That is, Kim does not explicitly state that other calculations are performed aside from the distance between the ego vehicle and another vehicle and Yang carries out multiple calculations to determine if actual/calculated vs claimed/estimated values are corresponding to multiple vehicles and transmitters in an area, which is a more comprehensive method for verifying identification with V2X communication (see Yang, at least [0026]-[0030]).
Regarding claim 9, Kim in view of Yang teach the method of claim 1, further comprising: 
determining whether the transmitter is in a same lane as the ego vehicle based on the identification data (see Kim at least column 23, lines 4-13 & 39-42 where the sensing unit senses surrounding information in the external environment and the processor autonomously drives the vehicle based on this information as well as information received through the communication unit), 
wherein measuring the distance between the ego vehicle and the preceding vehicle ahead of the ego vehicle occurs responsive to determining that the transmitter is in the same lane as the ego vehicle (see Kim
Regarding claim 12, Kim in view of Yang teach the method of claim 1, wherein the identification data includes one or more of the following: 
location data of the transmitter (see Kim at least col 22 lines 13-15); ranging sensor data recorded by the transmitter (see Kim at least col 21 lines 49-52); or lane data describing a lane where the transmitter is located (see Kim at least col 23 lines 4-13).
Regarding claim 13, Kim in view of Yang teach the analogous limitations of that in claim 1 and is rejected for similar reasons.  Kim additionally discloses a system comprising: an onboard vehicle computer system of an ego vehicle including a non-transitory memory storing computer code which, when executed by the onboard vehicle computer system (see Kim at least col 16 lines 6-30), causes the onboard vehicle computer system to...
Regarding claim 16, Kim in view of Yang teach the analogous limitation of that in claim 4 and is rejected for similar reasons.
Regarding claim 17, Kim in view of Yang teach the analogous limitation of that in claim 6 and is rejected for similar reasons.
Regarding claim 18, Kim in view of Yang teach the analogous limitations of that in claim 7 and is rejected for similar reasons.
Regarding claim 19, Kim in view of Yang teach the analogous limitations of that in claim 1 and is rejected for similar reasons.  Kim additionally teaches that the method of claim 1 may be comprised of a computer program product comprising a non-transitory memory of an onboard vehicle computer system of an ego vehicle storing computer-executable code (see Kim at least col 16 lines 6-9) that, when executed by a processor, causes the processor to…

Claims 2, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Yang as applied to claim 1 above, in view of Cui et al. (US-2017/0219360; hereinafter Cui; already of record) and further in view of Hodges (US-2019/0277946; already of record).
Regarding claim 2, Kim in view of Yang teach the method of claim 1, wherein the position-deviation threshold is calculated (see Yang at least [0075], Fig 10, [0096]-[0097], and Fig 14)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle control device of Kim with the position-deviation threshold of Yang for the benefit of providing a tolerance in which reported locations are acceptable since the vehicles are moving and processing delays are imminent, reported locations will likely differ from the actual location, by various degrees (see Yang, at least [0043]).
However, neither Kim nor Yang disclose or teach …two global positioning system location data errors and one ranging-sensor measurement error.  
Cui, in the same field of endeavor, teaches …two global positioning system location data errors (see Cui at least [0041]-[0043] and Figure 3 which relates acquired GPS location data to plotted data over a specific time period. An acceptable distance in deviation may be defined by a threshold, where points outside of the realm are considered to be inaccurate) and…  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position-deviation threshold of Kim and Yang with GPS errors as taught by Cui because of the inaccuracies GPS data may inadvertently be transferring and providing a threshold which contains an acceptable amount of deviation may be required for instances such as when a vehicle is traveling above a threshold speed (see Cui, at least [0060]). 
Neither Kim, Yang, nor Cui disclose or teach ...one ranging-sensor measurement error. 
Hodges in the same field of endeavor, teaches ...one ranging-sensor measurement error (see Hodges at least [0004] which describes estimated correction values implemented by a device onto a sensor such as radar). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position-deviation threshold of Kim and Yang with GPS errors as taught by Cui and further with sensor measurement errors as taught by Hodges so as to fix inaccuracies which may be perceived by a sensor due to environmental conditions or other distorting factors (see Hodges at least [0001]-[0003]).
Regarding claim 14, Kim in view of Yang and further in view of Cui and Hodges teach the analogous limitations of that in claim 2 and is rejected for similar reasons.
Regarding claim 20, Kim in view of Yang and further in view of Cui and Hodges teach the analogous limitations of that in claim 2 and is rejected for similar reasons

Claims 3, 10-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yang as applied to claim 1 above, and further in view of Rubin et al. (US-2013/0279392; hereinafter Rubin; already of record).
Regarding claim 3, Kim in view of Yang teach the method of claim 1.  Kim additionally discloses a satisfaction of the distance threshold by the distance (see Kim at least col 30 lines 31-38)…
However, neither Kim nor Yang teach the following:
…reduces an occurrence of a transmitter misidentification so that the preceding vehicle is reliably determined to be the transmitter and the transmitter misidentification includes one or more of the following: a false-positive identification where the   preceding vehicle is incorrectly identified as the transmitter but the preceding vehicle is actually not the transmitter; or a false-negative identification where the preceding vehicle is incorrectly identified as not being the transmitter but the preceding vehicle is actually the transmitter.
Rubin, in the same field of endeavor, teaches the following:
…reduces an occurrence of a transmitter misidentification so that the preceding vehicle is reliably determined to be the transmitter (see Rubin at least [0226]) and the transmitter misidentification includes one or more of the following: a false-positive identification where the preceding vehicle is incorrectly identified as the transmitter but the preceding vehicle is actually not the transmitter (see Rubin at least [0226]); or a false-negative identification where the preceding vehicle is incorrectly identified as not being the transmitter but the preceding vehicle is actually the transmitter (see Rubin at least [0226]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle control device as taught by Kim and Yang to compare visual identification with transmitted location as taught by Rubin to determine if the preceding vehicle is the transmitter of said V2X message for the benefit of ensuring that, a received message is legitimate, in that, information exchanged can be trusted and limits any hacking, spooling, or other misuse of a V2X communication system. Additionally, Rubin discloses the ability to determine transmitter misidentification, in which verifying the source of incoming V2X messages allows a better understanding of the correspondence and further reduces the risk of receiving false messages or spoofing (see Rubin at least [0226]).
Regarding claim 10, Kim in view of Yang teach the method of claim 1. However, neither Kim nor Yang teach the following:
determining whether the preceding vehicle is the transmitter comprises: applying a biased sensitivity evaluation on the preceding vehicle to determine whether the preceding vehicle is the transmitter. 
Rubin, in the same field of endeavor, teaches the following:
determining whether the preceding vehicle is the transmitter comprises: applying a biased sensitivity evaluation on the preceding vehicle to determine whether the preceding vehicle is the transmitter (see Rubin at least [0226] where determining whether the preceding vehicle is the transmitter by comparing vehicle physical and visual identification with transmitted location). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle control device as taught by Kim and Yang to include a means for determining whether the preceding vehicle is the transmitter as taught by Rubin to verify the source of incoming V2X messages for the benefit of understanding correspondence and reduce the risk of receiving false messages or spoofing (see Rubin at least [0226]).
Regarding claim 11, Kim in view of Yang and further in view of Rubin teach the method of claim 10.  Yang additionally discloses the following: 
applying the biased sensitivity evaluation on the preceding vehicle to determine that the preceding vehicle is the transmitter comprises: 
responsive to determining that the preceding vehicle is previously determined as not being the transmitter continuously at least for a number of times, determining that the preceding vehicle is the transmitter (see Yang at least [0092]-[0094] and Figure 13 which demonstrate the procedure for determining if a vehicle’s actual relative location corresponds to its claimed location and how to proceed if the information is not within an acceptable threshold of error).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control device of Kim with the method of validating communicated data of Yang, for the benefit of verifying incoming data by calculating the difference between detected locations of surrounding vehicles and locations of surrounding vehicles and comparing the calculated distance to an acceptable amount of error. Upon verifying the validity of Yang at least [0026]-[0030]).
Regarding claim 15, Kim in view of Yang and further in view of Rubin teach the analogous material of that in claim 3 as recited in the instant claim and is rejected for similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK REIDY whose telephone number is (571)272-7660.  The examiner can normally be reached on Monday-Friday, 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/22/2022